Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims 
Applicant's reply filed on 12/29/2020 is acknowledged.  Current pending claims are 20-43, 45-46, 48-55. Claims 1-19, 44, and 47 are canceled. Claims 20-39 are withdrawn. Claim 40 is amended. 
Response to Arguments
Mainly, the applicant asserts “sump” necessarily has an implied special definition such that Frannson is declared to not teach a sump because the collecting plate (42, 30) fails to “contain, hold, or store” liquid.  Frannson teaches that the collecting plate collects liquid and the liquid overflows a trough in exiting, [0022], Fig. 3. Thus, the arguments are not persuasive as there is no claimed distinction as to the degree to which liquid is contained in the sump. The remaining arguments are not understood since they are piecemeal attacks on the references. It is also further noted that applicant uses the term “accumulator pan” to describe that which allegedly primarily holds liquid and is shown in the figures as a storage tank. The rejections are maintained. 
	 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40-43, 45-46, 48-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berner (US2009/0159097A1) in view of Ericsson et al. (US 2011/0232690A1) in view of  Fransson (US 2011/0253173).
Berner teaches a dishwashing system comprising: (a) a commercial dishwashing machine (200), Fig. 2; (b) an “accumulator pan”  located proximate the commercial dishwashing machine and comprising a reservoir (212), an inlet (at 216), and an outlet (at 66); (c) a pump (transfer pump 66) having an inlet and an outlet, the inlet of the pump (at 72) in fluid communication with the outlet of the tank; (d) a “prerinse unit” (54) positioned above a sink (56), the prerinse unit laterally spaced apart from the commercial dishwashing machine and from the accumulator pan; and (e) a delivery conduit (70) having a first end and a second end, the first end in fluid communication with the pump outlet, the second end in fluid communication with the pre-rinse unit, Fig. 2, [0034]-[0035]. The accumulator pan is equipped with a removable filter (strainer 216), [0047], and has a safety overflow (224), [0046] located at a higher position than the outlet which is in the bottom of the reservoir. Note: a strainer is deemed to be a “screen material.”  Regarding claim 51, the pre-rinse station receives waste wash water and hence is “adapted” to 
Berner does not specifically teach that the accumulator pan is positioned under at least a portion of the dishwashing machine.  But combined with Ericsson and Fransson does. In Ericsson, conventional dishwashing machine (250) has a tank (not shown) that feeds overflow (268), see [0035] to a pre-rinse unit. The machine’s tank is necessarily under “the machine” just as the tank in Fig. 3 is under the pre-rinse unit.1  But this combination fails to teach the sump. But Fransson shows the conventional dishwashing machine, Fig. 2, having a sump, Fig. 3, [0022] with (collection plate 42) and an overflow (30) in addition to a wash tank (28) and is of the sort that could be used as machine (250) in Ericsson. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Berner as above with Ericsson, further with Fransson, to utilize a conventional design to house the reservoir under the machine, as space permits, to achieve a more integrated design for the expected result.2 
Alternatively, claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berner (US2009/0159097A1) in view of Ericsson et al. (US 2011/0232690A1), as applied above in view of  Fransson (US 2011/0253173).
Berner as modified by Ericsson and Fransson does not specifically teach using drained water that is 100oF to 120oF. Instead, the combination is concerned with energy savings and teaches 50 to 70oC, (122oF to 158oF) [0013]. But the ASA, admitted state of the art by the oF and 120oF, pg. 1. Thus, the combination is concerned with energy savings; it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Berner, as modified by Ericsson and Fransson with the ASA to further conserve energy while cleaning with hot water that is of the typical warmth predominating in the art achieve the expected result.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.P.R/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In fact, see overflow (68) in Fig. 3, [0031] and compare it to (268) of Fig. 6. 
        2 Further, it is noted that the bottom outlet of a sump that feeds a tank is tank by the structure shown for the pre-rinse unit which clearly correspond to similar features (not shown) in the dishwashing machine (250) as evidenced by the use of similar reference numbers (e.g., 68 and 268).  Alternatively, it is further obvious to use the express teachings for the pre-rinse unit to implement a tank with a bottom outlet fed from a sump to feed a tank to achieve the expected result for those structures not shown, if not implicit, for machine (250).